The relator, an inmate of the Indiana State Prison, filed a petition for habeas corpus in the respondent court. A writ issued. There was an appearance and a motion to quash the writ, which was sustained. The relator, by this original action, seeks a mandate requiring the respondent court to discharge him from custody. The character of the judgment entered by the trial court upon sustaining the motion to quash is not disclosed. If and when a judgment finally disposing of the matter is entered, there is a remedy by appeal to question the correctness of the court's ruling.
No cause for action by this court having been made to appear, the petition is denied.
NOTE. — Reported in 53 N.E.2d 543. *Page 294